Title: From George Washington to Landon Carter, 15 April 1777
From: Washington, George
To: Carter, Landon



Dear Sir,
Morris Town in New Jersey April 15th 1777.

Your favour of the 22d of Feby I have had the pleasure to receive; but the other Letters alluded to, have never got to hand; and may be

adduced among many other proofs of the villainy you suspect in the Post Offices.
I should have been very happy in seeing your Grandson inlisted under the Banners of his Country and under the care of so good, and brave a Man as Baylor—But a Mothers tenderness and Fears too often interpose, & check the ardour of our Youth.
High as the Militia Accts will run, I have had but few Men with me all Winter—with these however we have greatly harrassed, & distressed the Enemy, by continually skirmishing with their Foraging Parties, and attacking their Picquet Guards; But if I am to judge from the present appearance of things the Campaign will be opened by General Howe before we shall be in any condition to oppose him. No Men have yet joined me from the Eastward; and but a small number from the Southward whilst the hard and fatieguing duties of a Winters Campaign has reduced the few old Regiments which remain’d after the dissolution of the Army in January to a mere nothing.
The designs of the Enemy are not, as yet, clearly unfolded; but Philadelphia I conceive, is the object in view—however, this may, or may not be the case, as the North River must also be an object of very great Importance to them, whilst they have an Army in Canada, and desirous of a junction with it—their operations therefore will, in a great measure, be govern’d by our preparations for defence.
They are very busily employed in building a Bridge, to be supported by Flat bottom’d Boats; which Boats are to be transported by Land, on Carriages; and designed, it is imagined, to pass the Delaware on—They are also preparing Transports for the reception of Men, whom it is supposed will be sent round by Water, to Philadelphia to co-operate with those which may March from Brunswick—but these are mere guesses in the field of conjecture.
Your friendly and Affectionate wishes for my health and success has a claim to my most grateful acknowledgements. That the God of Armies may Incline the Hearts of my American Brethren to support, and bestow sufficient Abilities on me to bring, the present contest to a speedy and happy conclusion, thereby enabling me to sink into sweet retirement, and the full enjoyment of that Peace & happiness wch will accompany a domestick Life is the first wish, & most fervent prayer of my Soul.
My best respects await your good Family, and Neighbours at Mount Airy; as also any other enquiring friends. with every wish for your health and happiness I remain Dr Sir Yr Most Obt & Oblig’d

Go: Washington

